Citation Nr: 1233151	
Decision Date: 09/25/12    Archive Date: 10/01/12

DOCKET NO.  08-23 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU), to include on an extra-schedular basis, due to the service-connected degenerative disc disease of the thoracic and lumbar segments of the spine (thoracolumbar spine).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Lindio, Counsel





INTRODUCTION


The Veteran served on active duty from July 2004 to June 2007.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia, which granted service connection for degenerative disc disease of the thoracolumbar spine, evaluated as 20 percent disabling, effective from June 13, 2007.  The Veteran perfected a timely appeal contesting the 20 percent rating and raised, within the context of that appeal, the issue of a TDIU rating due to service-connected degenerative disc disease of the thoracolumbar spine.  See VA Form 9, Appeal to the Board of Veterans' Appeals, dated July 2008.

The Board previously remanded this claim in August 2010.  In that Remand, the Board noted that the RO denied a claim of entitlement to a TDIU rating under 38 C.F.R. § 4.16(a)-(b) in a December 2009 rating decision and that the Veteran had not furnished the requested information and evidence requested by the RO in a November 2009 letter.  The RO also informed the Veteran, by that same letter, that he is required to provide the requested evidence within one year from the date of the notice.  38 C.F.R. § 3.159(b)(1).  The Board further noted that pertinent regulation provide that if the Veteran does not furnish the evidence requested within one year after the date of the request, the claim will be considered abandoned.  38 C.F.R. § 3.158(a).  The prescribed one-year period expired on November 20, 2010, and the Veteran failed to provide the requested information.

That notwithstanding, considering the fact that the TDIU claim was formally adjudicated and disallowed in the December 2009 rating decision, the Board may not deem such claim to have been abandoned.  See Morris v. Derwinski, 1 Vet. App. 260, 264-264 (1991) (noting VA's mischaracterization of a claim as having been abandoned, where VA acted to render a decision and to provide notice of that decision to the claimant).  Instead, the Board may infer the issue of a TDIU rating due exclusively to the service-connected degenerative disc disease of the thoracolumbar spine, under the holding in Rice v. Shinseki, 22 Vet. App. 447, 454-455 (2009) (when entitlement to a TDIU is raised during the administrative appeal of the initial rating assigned for the underlying disability, it is part of the claim for benefits for that disability).

This case has been returned to the Board following its August 2010 decision, wherein the Board granted a 40 percent schedular evaluation from June 13, 2007 to June 10, 2008, and denied a schedular evaluation in excess of 20 percent from June 11, 2008, for the Veteran's degenerative disc disease of the thoracolumbar spine.  See Locklear v. Shinseki, 24 Vet. App. 311 (2011) (Bifurcation of a claim is generally within VA's discretion); see also VAOGCPREC 6-96 (Aug, 16, 1996) (The Board is not precluded from rendering a decision with respect to a schedular evaluation, notwithstanding that the Appellant had raised the issue of an extra-schedular evaluation).

The Board remanded the issue of entitlement to a TDIU rating due the service-connected degenerative disc disease of the thoracolumbar spine to the RO for further development.  This issue is currently before the Board for further appellate review.

The Board notes that the Appeals Management Center (AMC) mailed the July 2011 supplemental statement of the case provided following the August 2010 Remand to the Veteran at an incorrect address.  A copy of that supplemental statement of the case, however, was also provided to the Veteran's representative.  In any event, the defect in mailing to the Veteran became harmless when the Veteran's representative took action to advance the Veteran's case within the appeals process by filing the August 2012 Informal Hearing Presentation in direct response to the July 2011 statement of the case.  Indeed, a review of the August 2012 Informal Hearing Presentation reflects the Veteran's representative specific reference to the contents of the July 2011 supplemental statement of the case.  Hence, because the mailing defect was cured by the representative's action in this case, such defect resulted in no prejudice to the Veteran.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.


FINDINGS OF FACT

1.  The Veteran does not meet the minimum percentage requirements for consideration of a TDIU rating as set forth under 38 C.F.R. § 4.16(a), as service connection is in effect for degenerative disc disease of the thoracic and lumbar segments of the spine, with a disability rating of 40 percent from June 13, 2007, and with a disability rating of 20 percent from June 11, 2008.

2.  The evidence of record does not show that the Veteran's service-connected degenerative disc disease of the thoracic and lumbar segments of the spine precludes him from securing and following a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for a TDIU rating, to include on an extra-schedular basis, due to the service-connected degenerative disc disease of the thoracic and lumbar segments of the spine have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.16, 4.19 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist
 
With regard to the claim for TDIU, VA has met the duty to notify and assist the claimant in substantiating this claim for VA benefits, as provided by the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record that is necessary to substantiate the claim.  Proper notice will inform the Veteran of what evidence VA will seek to provide, and of what evidence the claimant is expected to provide, in accordance with 38 C.F.R. § 3.159(b)(1) (2011).  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information regarding the disability rating and effective date for the award of benefits if service connection is awarded.  Id. at 486.  

The U.S. Court of Appeals for the Federal Circuit previously held that any errors in notice required under the VCAA should be presumed to be prejudicial to the claimant unless VA shows that the error did not affect the essential fairness of the adjudication. See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007). Under Sanders, VA bore the burden of proving that such an error did not cause harm. Id.

In the case Shinseki v. Sanders, 129 S.Ct. 1696 (2009), however, the U.S. Supreme Court held that the Federal Circuit's blanket presumption of prejudicial error in all cases imposed an unreasonable evidentiary burden upon VA.  Rather, in Shinseki v. Sanders, the Supreme Court suggested that determinations concerning prejudicial error and harmless error should be made on a case-by-case basis. Id.  As such, in conformance with the precedents set forth above, on appellate review the Board must consider, on a case-by-case basis, whether any potential VCAA notice errors are prejudicial to the claimant.

The TDIU claim arose as part of the initial rating claim for the spine disability (which the Board finally decided in an August 2010 Board decision).  Generally, for an appeal arising from disagreement with an initial evaluation following the grant of service connection for the disability, courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

In the present case, the Veteran also received notice regarding a TDIU claim in a November 2009 letter.  The letter informed him that the evidence must support that the service-connected disability is sufficient to prevent him from performing the tasks required to get or keep substantially gainful employment and the percentage requirements necessary, or extra-schedular evaluation based on exceptional circumstances. The letter also informed him of VA's duty for obtaining pertinent evidence under federal control and that it would aid him in obtaining pertinent evidence not under federal control, but that it was his responsibility to obtain such evidence. The letter also provided notice of what type of information and evidence is necessary with respect to the Dingess requirements. VA sent the Veteran an additional notice of that information in November 2010.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in obtaining any outstanding records of identified VA or private medical treatment relevant to his claim, and affording him an examination when appropriate.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

VA has a duty to assist the Veteran in developing his claim.  This duty includes assisting the Veteran in obtaining any outstanding records of identified VA or private medical treatment relevant to his claim, and affording him an examination when appropriate.  

With regard to records, VA has associated with the claims folder the Veteran's service treatment records and pertinent VA medical records.  As previously noted, the Veteran has not indicated that any additional records need to be obtained in reference to his TDIU claim.  Additionally, the time frame noted in the August 2010 Board Remand has passed.

VA is only required to provide a medical examination if, after taking into account all of the information and medical or lay evidence, the evidence is insufficient for a decision to be made on a claim.  38 U.S.C.A. § 5103(d)(2).  There is no duty on the part of VA to provide a medical examination.  As in Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003), the appellant has been advised of the need to submit competent medical evidence to support his claim or evidence to show why an examination is warranted.  The Veteran has repeatedly been invited to submit substantiating evidence supportive of his claim. The Veteran has not done so, and no other supportive evidence has otherwise been obtained.  Here, as in Wells, the record in its whole, after due notification, advisement, and assistance to the appellant under the VCAA, has no competent evidence to suggest that another VA examination is necessary to make a decision on this claim.

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Factual Background and Analysis

Under 38 C.F.R. § 3.159(b)(1), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of any information and medical or lay evidence necessary to substantiate the claim.  That information and evidence must be provided within one year of the date of the notice. 

In the August 2010 Board Remand, the Board found that the matter of a TDIU rating, to include on an extra-schedular basis, due to the service-connected thoracolumbar spine disability, warranted remand to accord the Veteran the remainder of the prescribed one-year period to furnish the evidence requested in the November 2009 notice letter.  The one-year period has since lapsed.

Following the August 2010 Board Remand, the Appeals Management Center (AMC) notified the Veteran of the requirements for a TDIU claim again and requested pertinent information to support such a claim, in a November 2010 letter.  The AMC also requested that the Veteran provide the information requested in a VA Form 21-8930: Veteran's Application for Increased Compensation Based on Unemployability, with information regarding his disability, medical treatment and employment.  

As was explained above, this information was needed to assist VA to make a determination on the Veteran's TDIU claim.  The letter was mailed to the Veteran's current address, and was not returned as undelivered.  He did not respond.  More than a year has passed since the November 2010 request, and several years have passed since the original November 2009 request.  

Significantly, the original November 2009 notice and request for evidence was not returned to the Board and was sent to his address of record.  The Veteran did not indicate to VA that his address changed until November 2010, approximately a year after the original notice was sent.  Additionally, the November 2010 notice was mailed to the Veteran new address in Green Bay, Wisconsin.  A March 2012 letter from the Veteran's senator (received in April 2012) included a privacy release form filled out by the Veteran wherein he listed his current address to be the same Green Bay, Wisconsin address that the November 2010 letter was mailed to.  The record thus indicates that both notices and information requests were mailed to the Veteran's correct address.

The critical facts at this stage are clear.  The Veteran has not provided the information necessary for VA to secure critical evidence pertaining to his claim for unemployability.  The Board is presented with a less than complete disability picture, made so by the Veteran's failure to cooperate.

The Veteran contends that his service-connected lumbar spine disability has made him unable to secure and follow substantially gainful employment.  In a November 2009 VA Form 646, the Veteran's representative reported that the Veteran was unable to keep a job due to his disability.  The representative reported that the "Veteran drove school bus for 2 months and could not substain [sic] the vibration of the ride.  And missed more work than it was worth.  He suffered everday with severe discomfort.  Veteran also worked for a security job at Allied Barton part time Security for one month. And could not substain [sic] that either only part time not enough hours to support himself to be able to pay his bills and live plus the pain he suffers with his back."  In his August 2008 VA Form 9, the Veteran reported difficulty working due to back pain and being unable to perform his previous work, such as working with cars.  He further reported that "when I worked at Ariens, I had to stand most all day except for breaks every 4 hours.  Standing for more than 1 hour really bothers me now."  M.G. also reported, in a July 2008 lay statement, that the Veteran had extreme back pain and difficulty with daily functions.

The Veteran is only service-connected for his thoracolumbar spine disability, and has a disability rating of 40 percent (from June 13, 2007) and 20 percent (from June 11, 2008).

A TDIU rating may be assigned when the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result a single disability ratable at 60 percent or more; or, as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a); see also 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.19.  In exceptional circumstances, where the Veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned, on an extra-schedular basis, upon a showing that the individual is unable to secure and follow a substantially gainful occupation due to service-connected disability.  38 C.F.R. § 4.16(b).

While the regulations do not provide a definition of "substantially gainful employment," VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Also, in Faust v. West, 13 Vet. App. 342   (2000), the United States Court of Appeals for Veterans Claims (Court) defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income . . ."

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court also discussed the meaning of "substantially gainful employment."  In this context, the Court, citing Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975), noted that it was clear that "a claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity."  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits. The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.

Marginal employment, for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment."  38 C.F.R. § 4.16(a). That is, a Veteran may be considered as unemployable upon termination of employment that was provided on account of disability or in which special consideration was given on account of the same. See 38 C.F.R. § 4.18.

Given the Veteran's ratings for his service-connected thoracolumbar spine disability, the Veteran does not meet the minimum percentage requirements, set forth in 38 C.F.R. § 4.16(a).  Thus, a TDIU rating is not warranted under the provisions of 38 C.F.R. § 4.16(a).

Turning to whether entitlement to a TDIU rating on an extra-schedular basis is warranted under the provisions of 38 C.F.R. § 4.16(b), the record evidence shows that in a February 2007 memorandum, the Veteran's commanding officer, Capt. E.M.A., recommended that the Veteran receive a medical discharge.  Capt. E.M.A. noted that although the Veteran continued to conduct himself professionally with tasks, he was still restricted in his actions due to his back.  Capt. E.M.A. found the Veteran's condition to make him non-deployable and that the physical stress of his job could further damage his back.

In April 2007, the Veteran received a general VA examination.  The Veteran reported stiffness and being unable to move full range bending and pain lifting weight or standing for prolonged periods.  He also reported that daily work outs aggravated his condition.  The examiner noted that the Veteran was able to brush his teeth, shower, vacuum, drive, cook, climb stairs, dress himself, take out trash, walk and shop.  The Veteran reported that he was unable to garden, push a lawnmower, lift over 20 pounds or bend repetitively.  The Veteran worked as a truck driver, which he has performed for 34 months and was employed at that time.  

In a June 2008 VA spine examination, the Veteran reported constant pain, which would increase with certain activities, including frequent lifting, bending, twisting truncal movements, crawling and/or crouching and prolonged standing or sitting.  The examiner noted that the Veteran was not working at that time and recently attended school, though he was having difficulties with his major and was exploring various options.  The Veteran reported he would be interested in labor intensive jobs like truck driving or car repair, but would be unable to work on cars secondary to back pain and was uncertain if he could tolerate prolonged sitting when driving a truck.  The Veteran reported that he tried driving a bus for several months, but quit due to several factors unrelated to back pain.  

In a June 2008 VA medical record, the Veteran reported that he had started school, but had struggled with the paper work and had dropped out, but that he was considering returning to school at a slower pace. The Veteran also reported that he had had obtained job driving a bus through Job Service, but that it was only short term, had weird hours and little pay.  The Veteran had not returned to Job Service since that time.  

In an October 2008 VA mental health outpatient psychology neuropsychological assessment consult record, the Veteran reported that he had attempted to drive a bus, but had to quit due to chronic back pain and that he owns a tow truck  and occasionally works with his uncle in towing, but that business is "slow."  The examiner found that the Veteran had verbal developmental learning disabilities, which would allow accommodation, but that the Veteran was not enthusiastic about returning to school, as he feared that he would not enjoy the resultant vocation in a field that did not involve mechanics or other large equipment.  

The Veteran's main contention is that his service-connected spine disability makes him unable to work as a truck driver, mechanic or security guard. 

The evidence of record does not indicate that the Veteran is unemployable due to his service-connected disability.  The evidence is conflicting as to whether the Veteran was unable to perform his job as a bus driver due to his service-connected spine.  Although the Veteran reported back pain as the problem in an October 2008 VA medical record, he claimed otherwise in other records.  In the June 2008 VA examination he reported that he tried driving a bus for several months, but quit due to several factors unrelated to back pain.  In a June 2008 VA medical record, the Veteran complained of the bus driving job as only short term, having weird hours and little pay, but did not indicate back pain was one of his problems.  In regards to working as a security guard, the Veteran only provided one statement to that effect, but provided no supporting evidence in regards to that contention.
 
The Board has considered the Veteran's assertions that his service-connected disability precludes him from obtaining substantially gainful employment. However, the Veteran's contentions in this regard are not persuasive in that they do not indicate that he is unable to work.  Although the record does evidence some limitations due to the spine, the evidence further indicates that medical providers found that the Veteran could learn new skills by returning to school.  The October 2008 VA medical provider found that the Veteran could return to school, despite his learning disability, and appeared to indicate that employment would be possible in such a situation, though not in the Veteran's preferred fields of mechanical work.  Additionally, during the October 2008 VA consult, the Veteran reported that he was able to work as a tow truck driver, his complaint in regards to that job was that business was slow, not that he was unable to perform that job.  At that time the Veteran also reported that he could perform physical activities such as using four-wheelers, snowmobiles and jet skis as there was no bending or twisting involved.

In short, his rating for his only service-connected disability does not meet the minimum schedular criteria for TDIU under 38 C.F.R. § 4.16(a). Under 38 C.F.R. § 4.16(b), the medical and lay evidence of record does not indicate that the rating assigned for the service-connected disability is inadequate. Moreover, the evidence, as described in detail above, does not show that Veteran's service-connected disability is productive of an exceptional or unusual clinical picture.  As previously noted, VA repeatedly requested that the Veteran provide information to support his claim, including regarding any employment problems and the amount of his earned income, but the Veteran has failed to provide that information.  Thus, under the circumstances of this case, there is nothing in the record which takes the Veteran's case outside of the norm of similarly situated Veterans with a similar disability rating.  Hence, the Board concludes that the evidence of record, overall, does not support a finding that the Veteran's service-connected thoracolumbar spine disability prevents him from securing and following a substantially gainful occupation.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, the preponderance of the evidence is against a TDIU rating, to include on an extra-schedular basis.  The appeal is denied.


ORDER

Entitlement to a TDIU rating, to include on an extra-schedular basis, due to degenerative disc disease of the thoracic and lumbar segments of the spine, is denied.


____________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


